DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 32 discloses “wherein chamber outlet extends into the interior of the drip cup such that it is positioned at a same elevation as a rim of the lower half.”  The specification does not disclose a rim.  The term “rim” is not used in the specification.  Clarification on this matter is respectfully requested.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 22-23, 25-27, 29-30, 39, 40-41, and 43 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,485,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited patent discloses the structural elements disclosed in claims 22-23, 25-27, 29-31 and 39. 
In relation to claim 22 of this application, claim 1 of the cited patent discloses “a drip chamber, comprising: an upper half, at least a portion of which is made of a squeezable material, wherein the upper half includes: a substantially hemispherical drip chamber top having an upper portion that define a chamber inlet and a lower portion having a circular male member, and a neck portion, one end of which is connected to and extending from the chamber inlet, and an opposite end of which defines a neck inlet in fluid communication with the chamber inlet, the neck inlet having a neck inlet diameter; a chamber cap inserted in the neck portion to cover the neck inlet, wherein the cap is associated with a distal inlet configured to be connected to a source of fluids, the distal inlet having a diameter smaller than the neck inlet diameter; and a lower half comprising a substantially hemispherical drip chamber bottom at least a portion of which is formed of a rigid material, the drip chamber bottom having a lower portion defining a chamber outlet and an upper portion having a circular female element that has an inner circular female portion and an outer circular female portion spaced apart from one another to receive the male member of the substantially hemispherical drip chamber top therebetween, wherein the lower portion comprises a structure that includes the chamber outlet, the structure extending into an interior of the drip chamber to position the chamber outlet substantially at a center of the drip chamber such that the chamber outlet remains submerged in a fluid irrespective of orientation of the drip chamber when the drip chamber is filled to a predetermined level.”
In relation to claim 23 of this application, claim 2 of the cited patent discloses “wherein the substantially hemispherical drip chamber top includes a soft polymer” and claim 4 of the cited patent discloses “wherein the substantially hemispherical drip chamber bottom includes a rigid polymer.”
In relation to claims 25 and 26 of this application, claim 7 of the cited patent discloses “wherein the circular male member of the substantially hemispherical drip chamber top is bonded inside the circular female portion of the substantially hemispherical drip chamber bottom.”
	In relation to claim 27 of this application, claim 8 of the cited patent discloses “wherein the neck portion is cylindrical.”
	In relation to claims 29 and 39 of this application, claim 1 of the cited patent discloses “a drip chamber, comprising: an upper half, at least a portion of which is made of a squeezable material, wherein the upper half includes: a substantially hemispherical drip chamber top having an upper portion that define a chamber inlet and a lower portion having a circular male member, and a neck portion, one end of which is connected to and extending from the chamber inlet, and an opposite end of which defines a neck inlet in fluid communication with the chamber inlet, the neck inlet having a neck inlet diameter; a chamber cap inserted in the neck portion to cover the neck inlet, wherein the cap is associated with a distal inlet configured to be connected to a source of fluids, the distal inlet having a diameter smaller than the neck inlet diameter; and a lower half comprising a substantially hemispherical drip chamber bottom at least a portion of which is formed of a rigid material, the drip chamber bottom having a lower portion defining a chamber outlet and an upper portion having a circular female element that has an inner circular female portion and an outer circular female portion spaced apart from one another to receive the male member of the substantially hemispherical drip chamber top therebetween, wherein the lower portion comprises a structure that includes the chamber outlet, the structure extending into an interior of the drip chamber to position the chamber outlet substantially at a center of the drip chamber such that the chamber outlet remains submerged in a fluid irrespective of orientation claim 15 of the cited patent discloses “[a] drip chamber of claim, comprising: a drip chamber top half having an upper portion defining a chamber inlet for receiving fluid into the drip chamber, a lower portion having a circular male member, and a fill line located between the chamber inlet and the circular male member; a neck portion having a first end connected to and extends from the chamber inlet, and a second opposite end defining a neck inlet in fluid communication with the chamber inlet, the neck inlet having a neck inlet diameter; a cap inserted in the neck portion and covering the neck inlet, wherein a distal inlet configured to be connected to a source of fluids passes through the cap, the distal inlet having a diameter smaller than the neck inlet diameter; and a drip chamber bottom having a lower portion defining a chamber outlet and an upper portion having a circular female portion comprising an inner circular female portion and an outer circular female portion spaced apart from one another for insertion of the male member between the inner and outer portions of the female member, wherein the lower portion comprises a structure that includes the chamber outlet, the structure extending into an interior of the drip chamber to position the chamber outlet substantially at a center of the drip chamber such that the chamber outlet remains submerged in the fluid irrespective of orientation of the drip chamber when the drip chamber is filled with fluid at least up to the fill line.”
	In relation to claim 30 of this application, claim 1 of the cited patent discloses “a drip chamber, comprising: an upper half, at least a portion of which is made of a squeezable material, wherein the upper half includes: a substantially hemispherical drip chamber top having an upper portion that define a chamber inlet and a lower portion having a circular male member, and a neck portion, one end of which is connected to and extending from the chamber inlet, and an opposite end of which defines a neck inlet in fluid communication with the chamber inlet, the neck inlet having a neck inlet diameter; a chamber cap inserted in the neck portion to cover the neck inlet, wherein the cap is associated with a distal inlet configured to be connected to a source of fluids, the distal inlet having a diameter smaller claim 18 of the cited patent discloses “wherein the drip chamber top includes squeezable material.”
	In relation to claim 31 of this application, claim 6 of the cited patent discloses “wherein the substantially hemispherical drip chamber top is bonded to the substantially hemispherical drip chamber bottom” and claim 7 of the cited patent discloses “wherein the circular male member of the substantially hemispherical drip chamber top is bonded inside the circular female portion of the substantially hemispherical drip chamber bottom.”
	In relation to claims 40 and 41 of this application, the cited patent demonstrates the conventionality of a neck portion and a drip chamber cap.  Additionally, the relevant case law suggests that the option of designing parts of an apparatus as integral or separable would have been considered an obvious engineering choice [see In reLarson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) or MPEP section 2144.04(V)(B)].  Therefore, in the case at hand, designing a neck portion and/or a drip chamber to be integral or separable to the drip cup apparatus would have been considered an obvious engineering choice.
	In relation to claim 43 of this application, the cited patent demonstrates the conventionality of a drip chamber cap.  The duplication of a well-known part of the apparatus offers no patentable In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In the case at hand, the duplication of the drip chamber cap offers no unexpected result.  Therefore, such duplication provides no patentable significance.  
Claims 24 and 34-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,485,921 [Constuble et al.; hereinafter “Constuble”] in view of Jellies (US 3,340,871).  
                                                  
    PNG
    media_image1.png
    688
    550
    media_image1.png
    Greyscale

	In relation to claim 24 of this application, Constuble does not disclose fill lines.  Jellies shows in figures 2 and 3, fill lines to account for the rate of fluid being infused into the body.  Accordingly, for an artisan skilled in the art modifying the apparatus disclosed by Constuble with fill lines, as taught by Jellies, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because the fill lines would have facilitated the calculation of drop by drop dispensing [see Jellies; claim 2].
	In relation to claims 34-37 of this application, Jellies shows in figures 1-3, a drip cup connected to tubes 2 and 4.  The artisan skilled in the art would have recognized that drip cups would have .  
Claims 28, 33, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,485,921 [Constuble et al.; hereinafter “Constuble”] in view of Stilling (US 1,112,168).
                                                      
    PNG
    media_image2.png
    489
    393
    media_image2.png
    Greyscale

	In relation to claims 28, 33, and 42 of this application, Constuble does not disclose a vent.  Stilling shows in figure 3, a vent (31).  Accordingly, for an artisan skilled in the art modifying the apparatus disclosed by Constuble with venting capabilities, as taught by Stilling, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because.
Claim 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,485,921 [Constuble et al.; hereinafter “Constuble”] in view of Miner et al. (US 8,523,829; hereinafter “Miner”).
In relation to claim 38 of this application, the Constuble patent does not disclose a source of fluid comprising a bag.  However, Miner discloses in column 1, starting in line 22:
“[i]ntravenous liquid delivery systems ("IV systems"), for example, generally include a bottle, bag or other container of intravenous liquid that is connected by a piercing assembly or "spike" through a series of conduits to a needle or cannula inserted into a vein in the patient. The bag or container is hung from a support at a higher elevation than the patient so that intravenous solution, such as liquid medicament flows through the conduits by the force of gravity. The piercing assembly provides liquid drawn out from the container to a drip chamber directly connected to the spike assembly. As a result, the drip chamber is positioned at a height above the patient. The drip chamber is made of a transparent or translucent material so that the "drip" (i.e. the solution flow rate into the drip chamber) can be visually inspected by medical personnel monitored by an electronic drop counter.”

	The teachings above demonstrate the conventionality of using a bag to provide fluids to a drip chamber.  Accordingly, for an artisan skilled in the art modifying the apparatus disclosed by Constuble with a bag, as taught by Miner, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because the bag would have facilitated the use of gravity to monitor and infuse fluid into a patient [see Miner; column 1, starting in line 22].
Allowable Subject Matter
In relation to sections 102 and 103 of the statute, independent claims 22, 29, and 39 are allowable over the prior art of record.  Due to the structural similarities, the examiner refers to pages 6 to 11 of the remarks made in the amendment filed on 7/25/2019 during the prosecution of the parent application [No. 15/537,189].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	Respectfully submitted,

	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783